Case 1:19-cv-00810-RBW Document 5 Filed 03/26/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DAVID ANDREW CHRISTENSON Movant,

ELECTRONIC PRIVACY INFORMATION CENTER

Plaintiff,

Vv. Civ. Action No. 19-810
UNITED STATES DEPARTMENT OF JUSTICE

Defendant.

Motion for Leave to File Motion to Join and Intervene

Movant has standing and cause thus he is entitled to see the unredacted Special Counsel (“Mueller”)
Report. Movant incorporates the Electronic Privacy Information Center Complaint into this Motion to
Join/Intervene.

Special Counsel/FBI Director Robert Mueller was instrumental in classifying the Movant/David Andrew
Christenson as a terrorist in 2010. Attorney General Matthew Whitaker represented, against his will,
Movant/David Andrew Christenson as his defense attorney and so did US Attorney Linda Mott and US
Attorney Billy Gibbens. Christenson was falsely arrested on March 15", 2011, placed into isolation for 11
days where he was illegal medicated and he was never charged with a crime. What happened to
Christenson is factual, documented and verifiable. Mueller criminally violated the Constitution and is
guilty of Misprision, Misprision of a Felony, Misprision of Treason, Conspiracy, etc. The results will be the
Genocide of Mankind. This is not a prediction or prophecy but a mathematical certainty. Mankind will
cease to exist by October 12", 2050 and suicides will outnumber births by then.

Mueller is not credible nor is the Department of Justice.

A review of the following cases will provide extensive documentation. Movant has pleadings in every
case. Many are in the court’s secret docket. There are 150 plus cases within the Federal Judiciary and
the Supreme Court.

Supreme Court — Four Writs of Mandamus and Prohibition — Filed so that the Government is Ordered to
stop lying and to start telling the truth.

Docket for 16-6345 Title: In Re David Andrew Christenson, Petitioner v. In Re David Andrew Christenson,
Petitioner Petition for a writ of mandamus and/or prohibition and motion for leave to proceed in forma

pauperis filed. (Response due November 7, 2016)

Docket for 16-6278 Title: In Re David Andrew Christenson, Petitioner v. In Re David Andrew Christenson,
Petitioner Petition for a writ of mandamus and/or prohibition and motion for leave to proceed in forma

pauperis filed. (Response due November 3, 2016)

 

RECEIVED
Mail Roam
!
MAR
Angela D, Caesar, Clerk of Court

US. District Court, District of Cstumbi
res TY
Case 1:19-cv-00810-RBW Document 5 Filed 03/26/19 Page 2 of 7

Docket for 16-5869 Title: David Andrew Christenson, Petitioner v. United States David Andrew
Christenson, Petitioner United States Court of Appeals for the Fifth Circuit Petition for a writ of certiorari
and motion for leave to proceed in forma Party name: David Andrew Christenson

Docket for 14-10077 Title: In Re David Andrew Christenson, Petitioner v. In Re David Andrew
Christenson, Petitioner Petition for a writ of mandamus and/or prohibition and motion for leave to
proceed in forma pauperis filed. (Response due July 6, 2015)

Larry Klayman v. Barack Obama (14-5207) Court of Appeals for the D.C. Circuit

Jerome Corsi v. Robert Mueller, Ill (19-5057) Court of Appeals for the D.C. Circuit

United States v. Roger Stone, Jr. (19-3012) Court of Appeals for the D.C. Circuit

State of California v. Trump (3:19-cv-00872) District Court, N.D. California

United States v. STONE (1:19-cr-00018) District Court, District of Columbia

CORSI v. MUELLER (1:18-cv-02885) District Court, District of Columbia

KLAYMAN v. OBAMA (1:13-cv-00851) District Court, District of Columbia

PAUL v. OBAMA (1:14-cv-00262) District Court, District of Columbia

In re: USA v. USDC-ORE (17-71692) Court of Appeals for the Ninth Circuit

Juliana v. United States of America (6:15-cv-01517) District Court, D. Oregon

State Of New York v. Donald Trump (1:17-cv-05228) District Court, E.D. New York

State of New York v. Donald Trump (18-1525) Court of Appeals for the Second Circuit

Pen American Center, Inc. v. Trump (1:18-cv-09433) District Court, S.D. New York

Unknown Case Title (1:18-mc-00174) District Court, District of Columbia

In re: Grand Jury Investigation (18-3052) Court of Appeals for the D.C. Circuit

Christenson v. Democratic National Committee (1:18-cv-05769) District Court, S.D. New York
United States v. Kaczynski (2:96-cr-00259-GEB-GGH) District Court E.D. California

United States v. Nagin (2:13-cr-00011) District Court, E.D. Louisiana District Court, E.D. Louisiana.
BLUMENTHAL v. WHITAKER (1:18-cv-02664) District Court, District of Columbia

State of Maryland v. United States of America (1:18-cv-02849) District Court, D. Maryland
1:18:cr-00004 Boucher https://ecf.kywd.uscourts.gov/cgi-bin/ShowIndex.pl

Democratic National Committee v. The Russian Federation (1:18-cv-03501) District Court, S.D. New York
United States v. Manafort (1:18-cr-00083) District Court, E.D. Virginia

Manafort v. United States (1:18-cv-00011) District Court, District of Columbia

United States v. Flynn (1:17-cr-00232) District Court, District of Columbia

United States v. Papadopoulos (1:17-cr-00182) District Court, District of Columbia

United States v. Manafort (1:17-cr-00201) District Court, District of Columbia

United States v. Internet Research Agency LLC (1:18-cr-00032) District Court, District of Columbia
United States v. Van Der Zwann (1:18-cr-00031) District Court, District of Columbia

United States v. BUTINA (1:18-cr-00218) District Court, District of Columbia

United States v. NETYKSHO (1:18-cr-00215) District Court, District of Columbia

United States v. BOUCHER (1:18:cr-00004)

Clifford v. Trump (1:18-cv-03842) District Court, S.D. New York

Stephanie Clifford v. Donald J. Trump (2:18-cv-06893) District Court, C.D. California

Keyes v. Wilson (2:18-cv-06630) District Court, E.D. New York

Kelsey Rose Juliana v. USA (18-36082) Court of Appeals for the Ninth Circuit

Sierra Club v. Trump (4:19-cv-00892) District Court, N.D. California
Case 1:19-cv-00810-RBW Document 5 Filed 03/26/19 Page 3 of 7

ELECTRONIC PRIVACY INFORMATION CENTER v. UNITED STATES DEPARTMENT OF JUSTICE (1:19-cv-
00810) District Court, District of Columbia

GODSPEED.

   
 

Sincerely filed, In Propér Per

/

David Andréw-€hristenson
Box 9063

Miramar Beach, FI. 32550
504-715-3086
davidandrewchristenson@gmail.com
dchristenson6@hotmail.com

 

 

David Andrew Christenson
Case 1:19-cv-00810-RBW Document 5 Filed 03/26/19 Page 4 of 7

My books have been removed/censored/sanitized from the Library of Congress. All references to me and
my books have been removed/censored/sanitized from the Library of Congress. My books have Library of
Congress Control Numbers (LCCN). This book was placed into the Library of Congress in 2012.

The United States Supreme Court and The Katrina Virus
A Prelude/Reference Book/Appendix - Book 7
By David Andrew Christenson
ISBN 978-0-9846893-8-5 Hardback SCKV
ISBN 978-0-9846893-9-2 EBook SCKV
LCCN 2012933074
Copyright 1-724163643
Persimmon Publishing
Box 9063
Miramar Beach, Florida 32550

An Epic Constitutional Crisis. | am talking about the political destruction of all three branches (Executive,
Judicial and Legislative) of our Federal Government. One hundred and fifty five million Americans and
Canadians may be infected with The Katrina Virus. Did the United States Supreme Court participate in
the criminal cover-up? Misprision is a crime/felony. In simple terms it means that you had knowledge of
a crime and did nothing. Did the Supreme Court have knowledge? YES! | gave them the knowledge. The
real question is: what did the Supreme Court do with the knowledge of The Katrina Virus and the cover-
up?

There was no simple way to present this story. | fully acknowledge that the material is presented in an
incoherent manner. What you are reading is a compilation of my communications with the Supreme
Court since my arrest for cyberstalking FBI Special Agent Steven Rayes on March 15", 2011. It must be
emphasized that | was arrested on a Louisiana Warrant (not a Federal Warrant as one would expect.)
and | have never been charged with a crime. A Louisiana Search and Seizure Warrant was used by the
FBI to steal my evidence, documentation, etc. of what happened in New Orleans after Hurricane Katrina.
In simplistic terms chemical warfare contaminates were released from DOD and CIA classified facilities.
The United States Military conducted operational missions in violation of Federal Law and killed
Americans. 1500 Americans are still missing. Were the contaminated bodies recovered, analyzed and
burned in Federal Government incinerators? Are some of the bodies being kept alive in vegetative states
so that the Federal Government can study the long term effects of the Katrina Virus? (Remember the
Syphilis Studies in Alabama and Guatemala.)

This is a Prelude/Reference Book/Appendix. The end of the story has not been written. Judgment must
not be passed upon the Supreme Court at this time. The Supreme Court may have actually protected
me. Think about it. Who could the Supreme Court have turned to? Congress and the Executive Branch
are responsible for the murder, genocide, treason and crimes against humanity. The only option for the
Supreme Court may have been to provide me with the protection needed, to not only uncover the truth
about the Katrina Virus, but to bring it to the attention of American and Canadian people.
Case 1:19-cv-00810-RBW Document 5 Filed 03/26/19 Page 5 of 7

My books have been removed/censored/sanitized from the Library of Congress. All references to me and
my books have been removed/censored/sanitized from the Library of Congress. My books have Library of
Congress Control Numbers (LCCN). This book was placed into the Library of Congress in 2012.

Updated 10/31/2011 DAC 05:32
An Unedited Synopsis.
Please Google all names.

THE RELUCTANT PATRIOT
By Captain David Andrew Christenson
(Book Nine in a nine part series.)
Library of Congress LCCN 2011940256
ISBN 978-0-9846893-0-9 Hardback
ISBN 978-0-9846893-1-6 EBook

Factual, documented and verifiable account of what happened to (The Author) Captain David Andrew
Christenson, United States Air Force, on March 15", 2011.

 

On the morning of March 15'*, 2011 the FBI brought a 30 man SWAT team, with shoot to kill orders, to
arrest Captain David Andrew Christenson for a non-violent, non-domestic, non-drug misdemeanor
charge (Equivalent of a DUI or DWI.) of cyber stalking FBI Agent Steven Rayes. This was done under the
authority of FBI Director Robert Mueller. Misinformation was provided to the press. Six months earlier
on October 14", 2010 (This is a very important date, see below) FBI Agent Steven Rayes contacted
Captain David Andrew Christenson. Why did Agent Rayes contact Captain Christenson? Agent Rayes was
a member of the uniformed Violent Crimes Task Force and he was not a true investigative type FBI
Agent. Captain Christenson had been communicating with FBI Director Robert Mueller, Agents David
Welker, Dewayne Horner, Joseph Downing, Kelly Bryson and Paula McCants. Agent Rayes was selected
by Director Mueller to be the enforcer. Agent Rayes was an ex-enlisted Marine and street cop with no
conscious and was someone who would blindly follow orders understanding the illegal mission. Agent
Rayes was zealous and sadistic in carrying out his orders. Agent Rayes ordered Captain Christenson to
email him at his official FBI email addresses. Agent Rayes commenced to harass, stalk, threaten,
intimidate and assault Captain Christenson. On November 10", 2010 Agent Rayes assaulted Captain
Christenson at the Hilton Hotel in New Orleans. There was a DVD of the assault. The FBI used a Louisiana
State arrest warrant and a Louisiana State search and seizure warrant. The FBt did not use Federal
Warrants. This needs to be said again. The FBI did not use Federal warrants. Captain David Andrew
Christenson has never been charged with a crime. The FBI claimed that two out of more than 500
emails sent to at least 10 different FBI Agents, including FBI Director Robert Mueller, by Captain
Christenson were threatening. The emails were not threating and were consistent with previous
informative and political emails. Captain Christenson never received an arraignment, a show cause
hearing or a preliminary examination as is required by law. Orleans Parish District Attorney Leon
Cannizzaro asked for a $500,000.00 bond. The Orleans Parish Criminal Court gave Captain Christenson a
Case 1:19-cv-00810-RBW Document 5 Filed 03/26/19 Page 6 of 7

record bond of $300,000.00. Captain Christenson should have been released on his own recognizance or
a $10,000.00 bond. (An armed carjacker received a $75,000.00 bond.) Captain Christenson was held for
11 days in the Orleans Parish Prison without being charged with a crime. After day three Captain
Christenson was placed in isolation on the psychiatric floor of the house of detention (HOD) where he
was medicated without his knowledge or consent. Attorney General Eric Holder directed Assistant US
Attorney Billy Gibbens to represent Captain Christenson, which he did. Criminal defendants are not
represented by US Attorneys. Billy Gibben’s mission was to discredit Captain Christenson and to keep
him in prison. The court record confirms this. Captain Christenson was to be permanently detained ina
psychiatric hospital, medicated and discredited. The Louisiana State search and seizure warrant was
used to steal evidence, legal files, the DVD of FBI Agent Rayes assaulting Captain Christenson, the DVD of
the Danziger Bridge murders, etc. from Captain Christenson. United States Supreme Court files and
communications and evidence of “The Katrina Virus” and pending Genocide were stolen as well.

The Department of Justice classified Captain David Andrew Christenson as a

terrorist. This was done to bypass Federal Law and the Federal Judiciary. It was relayed to Captain
Christenson that if he did not stop his research and quest for justice that he would be assassinated as a
terrorist.

The FBI attempted to murder/assassinate Captain David Andrew Christenson while he was being held in
isolation in the Orleans Parish Prison. Coast Guard Commander William Wesley Goetzee was not so
lucky. He was murdered in the Orleans Parish Prison on August 7*", 2011. The FBI failed with Captain
Christenson but succeeded with Commander Goetzee.

What was so important that the United States Government had to classify Captain David Andrew
Christenson as a terrorist and then attempt to murder/assassinate him?

Chemical warfare ingredients, “THE KATRINA VIRUS”, were released during Hurricane Katrina. The end
result will be GENOCIDE for the residents of New Orleans. (“The Katrina Virus” represents all of the
contaminants that were released from government research/laboratory, manufacturing and storage
facilities. These facilities were controlled directly and indirectly by the Department of Defense and the
Central Intelligence Agency and included public institutions such as local hospitals and medical schools.
The Harvard University Medical School has been tasked with studying and tracking the long term
health/medical issues and “The Katrina Virus”.

The United States Military killed, executed and murdered Americans during Hurricane Katrina and after.
A side note. Secretary of Defense Donald Rumsfeld had a very public disagreement with President
George Bush concerning the use of the military. Captain Christenson does not recall there ever being a
public disagreement between the President and the Secretary. What is strange is that the press never
picked up on the disagreement. Secretary Rumsfeld already knew about what the military had done and
was concerned about the liabilities. President Bush had to order Secretary Rumsfeld to send in the
troops. Genera! Russel Honore and the troops arrived five days after Hurricane Katrina. General Honore
Case 1:19-cv-00810-RBW Document 5 Filed 03/26/19 Page 7 of 7

confirmed to me that he was only responsible for what the military did after he arrived and not before.
He was adamant about that. Both he and Coast Guard Admiral Mary Landry lost promotions, their next
star and were forced to retire. Why the five day delay when plans and procedures require the securing
of an urban area within 72 hours after a catastrophe. There were several reasons for the delay. “The
Katrina Virus” would disperse. The DOD and the CIA, in connection with the United States Navy, could
clean up the mess without having the press around. It was brilliant the way the Federal Government
kept the press occupied with the rescue missions, the superdome and the convention center. Louisiana
Governor Kathleen Blanco was intentionally manipulated by the Federal Government and made into a
scapegoat. FEMA Director Michael Brown was manipulated as well.

The BP oil spill. To be Written.
The Danziger Bridge. To be written.

Books Seven and Eight will start in September, 2005. The US Military arrives in New Orleans in the days
preceding Hurricane Katrina. The units were issued millions of dollars in cash in satchels. Confirmed by
Teresa McKay, Director of Department of Defense Finance and Accounting Service (DFAS). Teresa’s
husband, Jeffery McKay, and | attended the Air Force Academy together and were roommates in flight
school. JK works in the Pentagon and is also one of my sources. In the days following Hurricane Katrina
President Bush and Air Force One did a flyover of New Orleans but did not land. The White House issued
a press release stating that security was not in place and that the President’s landing would detract from
the rescue missions. As an Air Force Pilot | flew support missions for the President, Air Force One and
the Secret Service. | am intimately familiar with their procedures and protocols. President Bush and Air
Force One did not land because The White House did not want to infect the President and his staff with
“The Katrina Virus” as was confirmed by Ambassador Donald Ensenat. Security was in place and Belle
Chase Naval Air Station was operational and secure. The senior leadership in New Orleans gave blood
and DNA samples. This as well as other connections to “The Katrina Virus” were confirmed by Mayor Ray
Nagin. After the Hurricane, USAA Insurance (A military insurance company run by Generals and
Admirals with strong ties to the Pentagon.) informed us that they would be paying our claim because of
the long term health issues that we would face. What did USAA know? In February, 2006 we purchased
a condominium, under fraudulent circumstances, from Louis (Lee) Madere. He was the Louisiana State
Grand Jury Foreman for the Danziger Bridge Murders. (/ cannot invent the truth) The Catholic Church

had filed a class action video voyeurism lawsuit against him. Madere entered the Federal Witness
Protection Program on October 15", 2010 (The important date from above.). Secretary of HUD, Mayor
and Judge Moon Landrieu, the father of Senator Mary Landrieu and Mayor Mitch Landrieu, was a major
source of information.

State Farm Insurance and the murder of prominent Los Angeles attorney James Robie of the Robie
Matthai Law Firm. To be written. Please review your homeowner’s policy. The medical liability provision
of the homeowner's policy is substantial larger than the property loss provision. A $100,000.00 home
could have a $5,000,000.00 medical liability provision. The loss to the insurance companies would be
trillions of dollars if it was shown that “The Katrina Virus” was released.
